Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150032 & (19)(20)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 150032
                                                                     COA: 322104
                                                                     Wayne CC: 11-004878-FC
  BERRY ROBINSON,
           Defendant-Appellant.

  _____________________________________/


          On order of the Court, the application for leave to appeal the August 11, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and for the appointment of counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2015
         a0622
                                                                                Clerk